El Juez Asociado Se. MacLeaey,
emitió la opinión del tribunal.
Los apelantes en el presente caso, Luis Felipe Dessús'y Carlos García Gaona, fueron acusados, juzgados y declarados culpables en la Corte de Distrito.de Arecibo, del delito de aconsejar nn motín, mediante la publicación en la ciudad de San Juan en un periódico llamado El Rumor Diario, de nn artículo, bajo el rubro “Cabeza por Cabeza”1 “Vida por Vida,” cuyo delito está previsto en los artículos 47 y 359 del Código Penal.
*344Aunque se interpuso inmediatamente recurso de apelación contra la sentencia condenatoria, los demandados no lian prestado mayoi; atención á los puntos principales del asunto, en este tribnual, y se lian visto obligos los jueces á investi-garlo casi sin la ayuda de los abogados. Fué sometido el caso con informe oral el día 22 dé diciembre último pasado, y lia recibido como de costumbre la cuidadosa atención de todos los jueces de esta corte.
La primera cuestión que- nos ocupa es, por supuesto, res-pecto á la jurisdicción de la Corte de Distrito de Arecibo, en donde se originó el proceso y en donde se celebró el juicio, declarándose culpables á los acusados y contra cuya sentencia se lia interpuesto el presente recurso de apelación.
Es claro que la corte de distrito era competente para cono-cer del presente asunto, y no aparece en el récord nada al con-trario. Indudablemente que ni podría privar á la corte de-su jurisdicción el lieclio de que se bailaba pendiente en esta corte un procedimiento de habeas corpus después de comenzado el proceso, ni podría el becbo de que el artículo fué impreso en San Juan, fuera del distrito de Arecibo, impedir que dicba corte asumiera jurisdicción del caso en primer lugar. La publicación fué verificada en aquellos sitios en que tuvo circulación el periódico, y el consejo constitutivo del delito también fué dado en los mismos. Estos dos extremos son tan-sumamente claros que no admiten ulterior argumentación ó discusión.
Yéamos cuál es la naturaleza de la acusación según fué presentada en la Corte de Distrito de Arecibo. A la letra dice así:
“Angel Acosta Quintero, Fiscal de la Corte de Distrito del Dis-trito Judicial de Arecibo, respetuosamente’ y previo juramente qn» exige la ley, ante Y. H. expone.:
“Que denuncia criminalmente á los individuos Luis Felipe Des-sús y C. García Ganoa, vecinos de la ciudad de San Juan, Puerto *345Rico, por el delito de aconsejar la comisión de un motín, cometido en la siguiente forma:
“El citado Luis Felipe Dessús y C. García Gaona, vecinos de la ciudad de San Juan, P. R., que son los redactores y directores del periódico “El Rumor Diario” que se edita en San Juan, y en su número 605 correspondiente.al día 24 de mayo de 1906, que se acom-paña y hace parte de esta denuncia, publican un artículo, bajo el rubro “Cabeza por Cabeza” “Vida por Vida” y'que ha circulado en esta ciudad, con anterioridad al -domingo 27 del actual, mes y año en el que tuvieron lugar los sucesos de Hato Viejo que causaron las heridas graves del policía insular Ramon T. Quijano, y muerte del paisano. Juan Rosado, y en que se dice “De nada valen las denuncias ante los tribunales, ni las protestas de la pluma, ni de la palabra” y aconseja “la agresión” é incita á los obreros á “sublevarse” y mani-festándose que se tendría “gusto para cojer nuestra pluma y comen-tar un choque, sangriento entre la policía y los obreros”; frases y todo el .contexto de dicho artículo, tendentes á consejar y promover en esta ciudad y término de Arecibo, y con motivo de la huelga de braceros de las haciendas de cañas, un motín. Este delito está pre-visto en el artículo 359 en relación con el 47 del vigente Código Penal, toda vez que se aconseja el empleo de fuerza y violencia.”'
El artículo del periódico que forma la base de este proceso dice sustancialmente lo siguiente:
“Cabeza por Cabeza” “Vida por Vida.” Ayer publicamos un telegrama que nos envió el Sr. Padilla, de Arecibo, sobre los com-pontes que da la policía á los obreros huelguistas de aquel departa-mento. Ya lo hemos dicho. Mientras los obreros no se defiendan con la fuerza,- los abusos no terminarán. Hay que cobrar cabeza por ca-beza, vida por vida. Dispóngase una docena de hombres á caer, y empezará una nueva era de regeneración moral para el proletario. De nada valen las denuncias ante los tribunales, ni las protestas de la pluma y la palabra. La agresión frente á la agresión. A un rotenazo de la policía, contestad con un estacazo: á un tiro con otro tiro. Y si no hay estacas ni armas de fuego, siempre hay una piedra al alcance de la mano. Tendríamos entonces gusto para coger nues-tra pluma y comentar un choque sangriento entre la policía y los obreros. Los abusos terminarán cuando no haya miedo para responder al golpe con el golpe: si no hay valor para sostener una situa-ción de rebeldía, entonces más vale nb provocar el movimiento. Es *346triste eso de doblar cobardemente el cuello á la espada de la plebe que nos gobierna. ¡ Sublevarse, obreros atropellados, que así cederá el déspota que ordena el asesinato y sostiene la anarquía! ¡ Sublevarse, sublevarse! ’ ’
Las leyes á que se hace referencia en la acusación son los artículos 47 y 359 del Código Penal de Puerto Rico, que á la letra dicen lo siguiente:
“Sección 47. — Si declarado “misdemeanor” determinado acto, no hubiere pena expresamente señalada en la ley por a,consejar ó ayudar á su comisión, toda persona que aconsejare ó ayudare á otra en la comisión de dicho acto, incurrirá en misdemeanor.”
“Sección 359. — Todo empleo de fuerza ó violencia que perturbare-la tranquilidad pública, ó amenace de emplear tal fuerza ó violencia, acompañada de la aptitud para realizarla en el acto, por parte de-dos ó más individuos, obrando juntos y sin autoridad de ley, consti-tuye un motín.”
Se sostiene á favor de los acusados que de acuerdo con los precedentes artículos del Código, no puede confirmarse una. declaración de culpabilidad á no ser que siga un motín como consecuencia directa del consejo dado en el artículo publicado-por los acusados en su periódico y al cual se hace referencia en la acusación que se presentó en contra de los mismos.
Debemos considerar primero, la interpretación que dan los acusados á ciertas palabras de la sección 47 del Código Penal, que dice lo siguiente: “Toda persona que aconsejare ó ayudare á otra en la comisión de dicho ’ acto, incurrirá! en misdemeanor. A mi juicio estas palabras significan que toda persona que aconsejare á otra en la comisión de dicho acto, ó ayudare á otra en la comisión del referido acto, es culpable de'-misdemeanor. Cualquiera otra interpretación, y especial-mente el agregar las palabras en la comisión á la palabra aconsejare, es una interpretación forzada, y no puede acep-tarse por una corte de apelación que trate seriamente de llevar á cabo la intención de la Legislatura, según estamos obligados á hacer de acuerdo con las regias fundamentales de la'inter-*347prefación adoptadas por todas las cortes del mundo. Nunca Rabiamos de que una persona aconseje á otra en la comisión de un acto, sino de aconsejar ó solicitar á otro á que cometa un acto.; ó que deje de hacerlo. El consejo queda terminado antes de comenzarse el acto; el consejo es completamente dis-tinto del acto que es la materia del consejo. No es así con respecto á la palabra ayudar._ La ayuda se presta en el acto de la ejecución ó en la comisión de un delito. Estas distin-ciones son requeridas, no sólo por la gramática sino que están indicadas por los preceptos de la razón. ¿Las aceptaremos?
¿Qué diremos de la crítica que pudiera hacerse de la acu-sación? No se tomó excepción alguna á la acusación en el acto del juicio ni se presentó ningún alegato en esta corte á nombre de los acusados. Si existen errores en la acusación no son fundamentales. Indudablemente que el procedimiento es suficiente á falta de una excepción especial, señalando sus de-fectos. Ciertamente esta acusación contiente todos los requi-sitos mencionados en la sección 82 de nuestro Código Penal, y de acuerdo con las disposiciones de dicha sección, debía aceptarse como suficiente.. Cualquier criterio al efecto de que no es suficiente la acusación, debe estar fundado en el parecer de que el delito de incitar á una persona á que cometa un misdemeanor no está completo hasta que no se haya cometido tal misdemeanor á conseceuncia del consejo dado. Tal propo-sición, en mi concepto, es contraria á las resoluciones casi uniformes que se encuentran en los numerosos tomos de opi-niones dictadas en los tribunales americano^. Vamos á exa-minar brevemente estas resoluciones, ó por lo menos, algunas de las muchas que se encuentran en los libros sobre este particular. Allá por el año 1827, un tribunal muy sabio, en el Estado de Connecticut, por medio del Juez Peters, al discutir esta misma cuestión, dice lo siguiente:
“Pero aun admitiendo que la citada carta no constituye el libelo,, es ciertamente .una instigación para que se cometa un delito más grave. Invita explícitamente á la Sra. "White para que baga una cita con *348él en su casa, ó en algún otro sitio, para cometer el adulterio con él. Ya he demostrado que el adulterio es un delito muy grave, ante-riormente capital, y que ahora se castiga como los demás felonies; y el intentar su comisión, ó el instigar á otro para que cometa tal delito, es por lo menos, un delito ó misdemeanor grave. Y ya hemos dicho que un delito y misdemeanor grave son muy parecidos é igual á un felony en cuanto á la culpabilidad, (State v. Knapp, 6 Conn., 415), de los cuales tiene jurisdicción la corte superior, por virtud de las leyes escritas y la ley común. (Stat. tit. 22, sec. 98; State v. Danforth, 3 Conn., 112).
“Pero se arguye que la simple intención de Cometer un acto malo no se puede denunciar sin que se haya -cometido el acto; pero ¿no se ha cometido un acto cuando se denuncia que el acusado ha instigado á otro á cometer adulterio? La instigación (ó solicitación) es un acto, y no permita Dios que no se le considere como un delito.
“Yo soy de opinión que la acusación es suficiente y recomiendo que se desestime la moción por la que se pide el sobreseimiento de la-causa. Los demás jueces eran del mismo parecer, á excepción del Juez Brainard, que estaba ausente. Suficiente la acusación.
“Estado de Conn. v. Avery, 18 Am. Dec. 107, 108; 7 Conn., 266.”
Si esto podía resolverse de acuerdo con la ley común, á falta de una ley sobre la materia, ¿cómo vamos nosotros á hacer caso omiso ó á negarnos seguir á esta respetable auto-ridad en vista de una ley como la nuestra, cuyas claras dis-posiciones nos obliga á hacerlo?
Otra vez en el año 1883, más de cincuenta años después, en el Estado de Massaehussetts, se sostiene la misma doctrina. Yamos á reproducir un extracto largo de un dictamen impor-tante emitido por el Juez Presidente Morton, en un caso algo semejante al que nos ocupa. Primero reproduciremos una copia de la acusación, y algunas observaciones de la exposi-ción del caso, y después, todo el dictamen. A la letra dicen:
“La acusación dice: Los citados jurados del Pueblo, bajo jura-mento exponen que John E. Flagg, residente en Royalston, en dicho Condado, en el día 21 de mayo del año de 1883, en Royalston, en dicho Condado, solicitó, instigo y trató de procurar á un tal Tomás Stafford, criminal, intencional y maliciosamente, para que pegara *349fuego y quemara cierto edificio, á saber: un granero de Ellen EL Clark, situado dicho granero en el citado pueblo de Royalston, ofre-ciéndole allí malvada, deliberada y viciosamente al citado Tomás Stafford, una gran cantidad de dinero, á saber: la suma de diez dollars, con intención por parte del repetido Juan E. Flagg, mediante dicha suma y en ese tiempo y sitio, de procurar á dicho Tomás Stafford para que, criminal, intencional y maliciosamente pegara fuego é in-cendiara al citado granero de la repetida Ellen EL. Clark.
“Y los citados Jurados, bajo juramento exponen, además, que él susodicho John E. Flagg,, del citado pueblo de Royalston, en el Con-dado antes mencionado, en el día 21 de mayo del año mencionado, en el repetido pueblo de Royalston y el Condado antes citado, malvada, deliberada y viciosamente instigó é incitó á un tal Tomás Stafford, para que, criminal, intencional y maliciosamente pegara fuego é in-cendiara un edificio á saber: un granero de Ellen EL. Clark, situado en el mencionado Royalston, con intención, por parte del repetido Juan E. Flagg, de perjudicar á la citada Ellen EL. Clark.
“En la corte superior, antes de haberse formado la lista del jura-do, el acusado hizo una moción pidiendo se desestimase la 'acusación porque “ninguno de los cargos de las misma establece suficientemente un acto evidente, encaminado hacia la comisión del delito que se alega haber sido cometido. El Juez Baker desestimó la moción, anotando una exposición del demandado.
“No había prueba de que el testigo trató jamás de pegar fuego al referido granero.
“Juez Presidente Morton. — Es una ofensa denunciada de acuerdo con la ley común el aconsejar é instigar a otra persona á cometer un felony, ú otro delito grave, aun cuando no tenga efecto, y no se realice la comisión del delito aconsejado. (Commonwealth v. Willard, 22 Pick, 476; Rex v. Higgins, 2 East, 5; Rex v. Phillips, 6 East, 464; Regina v. Ransford, 13 Cox C. C., 9; State v. Avery, 7 Conn., 266.) Los cargos primero y segundo de la acusación en el presente caso, ale-gan suficientemente que el acusado solicitó á un tal Tomás Stafford, para que incendiase el granero de Ellen H. Clark, y consignó un de-lito de acuerdo con la Ley común.
“Es claro que la prueba tendió á sostener estos cargos y, por tanto, la Corte se negó debidamente á desestimar la acusación, y .así mismo se negó debidamente á conceder la petición del demandado, pidiendo le diera instrucciones al jurado al efecto 'de que en vista de la prueba no estaba autorizado á declarar culpable al acusado bajo ninguno de los cargos que se le hacía en la acusación.
*350“No es necesario considerar la cuestión si los delitos mencionados en los cargos tercero y cuarto de la acusación fueron justificados por la prueba. En las instrucciones dadas al jurado se les dijo que no po-dían declarar culpable al acusado con motivo de-dichos cargos, á no ser que llegasen á la conclusión de que el acusado había pagado el dinero á Stafford para inducirle á incendiar el granero. Esto apoyó y probó los dos primeros cargos, y, por lo tanto, un veredicto general de culpabilidad fué propiamente presentado, puesto que se alega en la acusación que los varios cargos son distintas explicaciones del mis-mo acto. Bajo tal veredicto la sentencia es una convicción de un solo delito y se considera de acuerdo con el cargo que es bueno y el cual es aplicable á la prueba. (Commonwealth v. Fitchburg Railroad, 120 Mass., 372; Commonwealth v. Boston & Maine Railroad, 133 Mass., 383; Commonwealth v. Nichols, 134 Mass., 531; Commonwealth v. John E. Flagg, 135 Mass. Rep., 545.)”
También lia sido resuelto por el Juez Craneh en la Corte de Circuito del Distrito de Columbia, en el año 1834, que es un delito denunciable (por indictment) el incitar á una persona á que cometiera un misdemeanor, aún cuando en realidad no fuera cometido. (Véase el caso de United States v. Lyles, No. 15,646, 26 Fed. Cas. y 4 Cranch Circuit Court Reports, 461.)
En una nota extensa al caso del Estado de Washington v. James Butler relatado en 25 L. R. A., página 434, el Sr. Farn-ham discute la cuestión de instigar á la comisión de un delito, y expresa el criterio de que tal instigación es de por sí un delito. El expresado señor dice lo siguiente:
“La regla verdadera parece ser la propuesta por el Juez Lawrence en el caso de Rex v. Higgins, 2 East 5, según el cual, para determinar si el hecho ha de-ser motivo de acusación hay que fijarse en si es ó no perjudicial á la comunidad. Esto tendría que ser determinado por la opinión general de la comunidad que es la última fuente de toda ley humana. Por supuesto, la opinión general de distintas comunida-des se diferencia, pero no se diferencia más con respecto á esta cues-tión que otros.”
El comentarista, además, dice:
.“Sin embargo, una consideración en todos los casos es evidente, y es que la ofensa que se propone cometer por el consejo ó incitación *351á otro, es de carácter altamente grave, tendente á perturbaciones de la paz, ú otros graves desórdenes, ó violencia, siendo lo que general-mente se considera mala in se, ó criminales de por sí, ó en contradis-tinción á mala prohibit a, ó actos distintos prohibidos por leyes posi-tivas. ’ ’
Los casos citados en esta nota sostienen ampliamente la proposición que es inmaterial si la solicitación hecha fué ó nó eficaz, ó si resultó ó nó en la comisión del delito aconsejado.
Un caso reciente resuelto en 1892 por un eminente tribunal de un Estado, revisa casos anteriores y discute extensamente la cuestión que nos ocupa.
En ese caso la distinción entre solicitar á otra persona para que cometa un felony é intentar la comisión de un felony, se hace de un modo concluyente. En la opinión de la Corte Suprema de South Carolina, en el caso del Estado v. Bowers, relatado en el libro 15 L. R. A., en las páginas 199, 200 y 201, ■el demandado fué acusado de haber incitado á otro á que come-tiera el delito de incendiar; siendo el cargo de la acusación que:
“El acusado, intencional, ilegal y maliciosamente, solicitó, instigó y trató 'de persuadir á un tal Thompson Mayer, para que, criminal, intencional y maliciosamente, pegara fuego é incendiara á cierta casa, •á saber: la casa vivienda de un tal Anderson G-. Mayer» etc.”
El abogado del acusado presentó una moción para que se ■desestimase la acusación, habiendo sido admitido en el in-forme oral que la casa no se incendió y la moción fué conce-dida. El juez sentenciador parece haber confundido los hechos de solicitar la comisión de un delito y el intentar la •comisión de un delito. La Corte Suprema dice: '
“No se niega que el intentar la comisión de un felony es un delito ■denunciable, y por lo tanto, la cuestión aquí queda reducida á si el solicitar á otro que cometa un felony, acompañada tal solicitación del ofrecimiento de una recompensa, y la entrega á la persona solicitadá >de los medios de cometer el felony, constituye el delito de intentar *352la comisión de nn felony, en caso de quedar rechazado el ofrecimiento, y de no hacer uso de los medios facilitados para el objeto indicado.”
La corte dice:
“Indudablemente que existe alguna contradicción entre las autori-dades respecto á la cuestión de si una mera instigación á cometer un felony constituye de por sí un atentado de cometer el felony; ne-gando, dicha proposición uno de los más respetables autores (Wharton) de ley criminal, mientras que la sostiene otro autor eminente (Bishop). Pero no es necesario discutir aquí esta cuestión, puesto que en el presente caso el delito imputado no consiste de una mera insti-gación á cometer un felony, pero está acompañado de actos, el ofre-cimiento de una recompensa, y facilitando los medios de cometer el felony; y creemos que ha sido demostrado claramente por el análisis de las autoridades presentadas en el informe oral del fiscal, que cuando la instigación á cometer el felony se acompaña de los actos imputados, la gran mayoría de las autoridades está á favor del parecer que el delito está completo. Esto es de acuerdo con la razón, lo mismo que con las autoridades.”
Sin embargo, la corte no signe ocupándose de este extremo, y procede directamente á considerar la misma cuestión que se presenta en esta causa de la siguiente manera:
Este caso envuelve otra cuestión que sostiene igualmente las conclu-siones que hemos adoptado. Se verá que la acusación (la parte material, de la cual ya ha sido consignada), no contiene ningún cargo formal del delito llamado atentado de cometer un felony, aunque parece haber sido considerada así por el juez de circuito, y, por tanto, nosotros también la hemos considerando, bajo ese aspecto en lo que hemos con-signado ya en la presente. Al contrario, el delito imputado es de instigar á otro para que cometiera un felony, que parece se trata en algunos de los caso como un delito distinto al de atentar la comisión de un felony
La corte comenta el caso de Stabler v. Commonwealth, 95 Pa., 318, y dice:
“En una nota ál caso últimamente citado, los criterios contradic-torios de Wharton y Bishop á que se ha hecho referencia anterior-*353mente, se mencionan, y se citan varios casos que demuestran que el solicitar la comisión de nn delito lia sido muchas veces castigado como solicitación. También hemos visto en libros de respetáble autoridad sobre procedimiento criminal, modelos para acusaciones por el delito de solicitar la comisión de un crimen, así como modelos para acusa-ciones por atentados á cometer felonies los cuales son distintos y diferentes. (Hace referencia á autoridades.)
Entonces la corte resuelve el punto disentido en el presente caso y dice:
“Ahora bien, si la acusación en el presente caso puede considerarse como una acusación por solicitar la comisión de un felony, creemos que puede sostenerse si las alegaciones se justifican por la prueba., Rex v. Higgins, 2 East 5; People v. Bush, 4 Hill, 133,; State v. Avery, 7 Conn., 266; 18 Am. Dec., 105; y otros casos citados en 1 Bishop Crim. Law, 7 ed., sec. 767, et seq.
“Por lo tanto, somos de opinión que el juez de circuito incurrió en error al conceder la moción para desestimar la acusación.
“State v. Bowers, 15 L. R. A., p. 199, resuelto por la Corte Su-prema de Carolina del Sur en 11 de febrero de 1892. ’ ’
Indudablemente que este caso establece el principio por la razón y por la autoridad, que el aconsejar ó solicitar la comi-sión de iin delito, bien sea nn felony, bien nn misdemeanor, es una ofensa completa y determinada contra la ley, indepen-diente del hecho'de que podrá ó nó haber sido aceptado tal consejo y llevado á cabo, mediante la comisión de nn acto evi-dente por parte de lá persona aconsejada ó instigada á come-ter el delito. El escribir los apelantes Dessús y García este ar-tículo, y la publicación del mismo en el periódico El Rumor Diario, fue un consejo y una solicitación general por parte del demandante á todo el mundo y especialmente al Sr. Padilla, cuyo nombre se menciona en dicho artículo, y á las personas á quienes se refería el telegrama enviado, para que cometieran el delito de motín que es un misdemeanor, y el de asesinato, cuyo delito es un felony de acuerdo con la ley; y no importa, según las resoluciones anteriormente citadas, si obraron ó nó de acuerdo con dicho consejo, ó si lo recibieron leyendo el pe-*354riódico; el delito era completo desde el momento que se dió el consejo, y el castigo prescrito debe seguir el delito.
Pero el error de sostener que el delito de incitar á alguna persona á cometer un misdemeanor no es completo, á no ser que el misdemeanor se cometa á consecuencia del consejo dado, sería intensivo cuando se toma en consideración que, de acuerdo con la sección 359 del Código Penal, no es necesario para constituir el delito de motín, que cualquier acto se veri-fique, además de la amenaza de emplear la fuerza ó violencia, turbando la paz pública, si se acompaña de la facultad de eje-cutar inmediatamente el acto. Indudablemente que el artí-culo publicado en el periódico constituye una amenaza de •emplear la fuerza ó violencia, asi como consejos de Pacerlo, y en este delito,- es decir, el de motín, el crimen está completo aún bajo el parecer erróneo adoptado por algunas personas de que el acto aconsejado lia de llevarse á cabo para completar el delito denunciado en el artículo 47 del Código Penal.
Unas pocas palabras más con respecto á la acusación. Las primeras líneas de la acusación imputan el delito de aconsejar un motín y las alegaciones del documento, que siguen inme-diatamente, expresando cómo fue cometido el delito, fueron simplemente explanatorias y, por lo tanto, innecesarias para la validez de la acusación. T en las últimas líneas de la acu-sación se liace referencia á los estatutos que fueron infrin-gidos y aplicados á los lieclios que se imputan como constitu-tivos del delito. Ciertamente que no pueden los acusados alegar que no fueron debidamente notificados del delito, cuya .comisión se les imputa. La acusación, según los estatutos de Puerto Eico, debe ser considerada como suficiente.
Esta discusión es probablemente muy extensa para fijar la -aplicación de la ley al caso; ¿qué diremos respecto á los becbos? Según la ley, no era necesario que ningún acto, ni criminal ni otra clase, siguiera el consejo dado. El delito era completo sin que se verificara cualquiera otra acción, por parte de otra persona después de dado el consejo. No com-prendo como es posible que digan, y mucho menos que sos-*355tengan seriamente los acusados en el presente caso, que no se les imputó ningún delito en la acusación y que no se probó en el acto del juicio. Y la presentación del artículo publicado que no es y no puede ser negado, prueba completamente la imputación laeclia. Pero además de la publicación, las siguien-tes declaraciones de testigos aparecen en los autos y merecen consideración.
Los testigos de cargo declararon sustancialmente lo, que sigue:
El capitán de la Policía Insular,Francisco Cabrera, dijo que el 27 de mayo, en cuyo día se encontraba en Arecibo, hubo allí un meeting, en donde se leyó un artículo de un periódico de San Juan, en que se concitab'a á los detenidos, que lo habían sido por el hecho de estropear malamente el policía Quijano, resultando muerto un hombre llamado Posado; que cuando se conducía á los detenidos se detuvo frente á la casa de Roses, á uno que decía: “Así es como se hace, cabeza por cabeza, vida por vida,” como decía dicho periódico; el declarante leyó El Rumor Diario, que circuló profusamente, y se leía en casi todos los sitios públicos; que en la fábrica de tabacos, “La Cubana,” se armó una gritería, aplaudiendo el artículo que decía, “cabeza por cabeza, vida por vida.” Preguntado por la defensa, declaró que fué á Hato-Viejo después de terminado •el meeting y de haber pasado todo, no presenciando nada per-sonalmente.
José Inés Gómez, juez municipal de Arecibo, dijo que, con motivo de presentársele un policía herido,.fué á Hato-Viejo el 27 de mayo, en donde se celebraba un meeting; allí instruyó las diligencias concernientes á su cargo; hubo un muerto y he-ridos, entre ellos un policía; que se comentaba en todos los cír-culos, sobre todo, en una fábrica de tabacos, un artículo pu-blicado por El Rtimor Diario; pero no le consta que se leyera en Hato-Viejo; y en las diligencias que instruyó, un acusado ■dijo que se había leído en otras partes, pero no en el meeting.
Nicomedes Rivera, que es miembro de la Federación de trabajadores, que él declaró en Arecibo la huelga de trabajado-*356res Agrícolas, tomó parte en diferentes meetings, y en el de Hato-Viejo, en donde no se leyó ningún periódico; que fuera del meeting y en la carretera, kobo nna contienda entre pai-sanos y policías, porque unos detenidos se negaron á seguir á un policía, resultando heridos, entre ellos, un policía,. Qui-jano, y un paisano que después murió, Rosado; que circuló en Arecibo El Rumor Diario, con el artículo titulado “Vida por Vida, Cabeza por Cabeza; ’ ’ que la cuestión pasó á una distan-cia regular del sitio del meeting y sólo distinguió el momento en que el paisano Rosado se iba encima del policía Quijano; que Manatí y.Barceloneta son del distrito de'Arecibo.
Horacio G-onzález Santos, que era agente de El Rumor Dia-rio, en Arecibo, declaró que recibió el número correspondiente al 24 de mayo de este año, en paquetes de unos quince ó veinte ejemplares, que repartió á los suscritores; y que supo, por rumores, que vendía ejemplares un empleado de la Fede-ración.
Francisco G-abriel, que es jornalero, dijo que no trabajó durante la huelga que hubo en el mes de mayo; y que el 27 de ese mes, vendió el periódico El Rumor Diario, que le ha-bía dado Iglesias; y que no sabe si vendió el ejemplar que traía el artículo en cuestión, porque no sabe leer.
Ramón T. Quijano, Policía Insular, declaró que detuvo-á uno que coaccionaba á los trabajadores para que no traba-jaran; que se le armaron los detenidos que llevaba, y le hi-rieron por detrás, resultando muerto un tal Rosado; que la de-tención la hizo en el camino de Utuado, y que á la orilla de la carretera había un meeting; que al llegar á la entrada del meeting se armaron los detenidos y le atacaron; y que los de-tenidos no estaban en el meeting, sino en el camino.
Manuel de J. Boneta, secretario de la corte de distrito, declaró que, en un juicio seguido ante dicha corte contra los acusados Vendrell, Hernández, Rivera, Santana y G-enaro Torres, éstos fueron declarados culpables por el jurado, á excepción de uno, que fué declarado inocente; que en ese jui-cio había declarado el policía Quijano, por heridas que había *357recibido; y que el jurado declaró á los acusados culpables del delito de acometimiento y agresión con circunstancias agra-vantes.
Los testigos de la defensa declararon sustancialmente lo siguiente:
Pedro García Andújar, tabaquero de la fábrica “La Cu-bana,” dijo que allí se leen varios periódicos, entre ellos El Rumor Diario; que en 27 de mayo estuvo en un meeting de Hato-Viejo, hablando en él, y que allí no se leyó El Rumor Diario, ni se comentó dicho periódico; que ese día, hubo en el citado barrio un revolé, llegando entonces el policía Qui-jano, que salió herido, y un tal Rosado murió; que había huel-ga en Arecibo, Manatí y Barceloneta que pertenecen al dis: trito de Arecibo, así como en Camuy, que también pertenece al mismo distrito.
Guillermo G. Rojas, tabaquero de “La Cubana,” dijo que en esa fábrica se leen varios periódicos y entre ellos, El Rumor Diario; que estuvo en el meeting de Iíato-Viejo, del 27 de mayo, en el que tomó parte; que allí no se leyó El Rumor Diario, ni se habló de ese periódico; que estaba en la oficina, recontando unos recibos, cuando oyó un disparo; pre-, guntó que pasaba, y le dijeron que era una cuestión que se ha-bía formado entre la policía; pero cuando se asomó vió la gente desparramada; que ese día lo detuvieron en Arecibo: que no estuvo en la carretera cuando los sucesos; y que habló en el meeting Nicomedes Rivera, con motivo de venir unos peones del barrio de “Don Alonso,” que se aglomeraban en un puente al doblar la carretera, ignorando por qué se aglome-raban esos peones, que no eran miembros de la Federación.
Con respecto á la cuestión que no se considera necesaria para una declaración de culpabilidad, .de si el consejo pro-dujo ó nó el motín, la prueba no es completamente satisfac-toria. Por lo menos hay una pequeña contradicción en este punto; que la prueba del fiscal era principalmente circuns-tancial. Pero con arreglo á la regla sentada por este tribunal en la causa del Pueblo de Puerto Rico v. D. Días, alias Leña *358Verde, resuelta en 6 de marzo de 1907, nó puede revocarse el veredicto del jurado y fallo del tribunal sentenciador, con respecto á cuestiones de hedió, por este tribunal, á menos que sea claramente erróneo ó el resultado de prejuicios ó pasión. Ciertamente no hay nada en los autos que indique que en el caso de que se trata existe tal estado de cosas. Ni el veredic-to ni la sentencia han sido objeto de impugnación por motivo semejante, ya ante este tribunal ó ante el tribunal inferior. Por consiguiente, debemos ser muy refractarios á modificar el veredicto y la sentencia por falta de prueba, aún cuando existiera tal falta que, según nuestra opinión, no existe en es-te caso.
Los hechos necesarios en el caso son pocos y concluyen-tes. En cuanto á los elementos esenciales del delito, no hay obscuridad alguna en la prueba. Se ha cometido el delito. Se ha probado de una, manera clara é inequívoca la culpa-bilidad de los acusados del delito que se les imputaba y no apa-rece error alguno en los autos.
Cualquiera objeción que pudiera surgir en la considera-ción del presente caso, sería tan sólo respecto al procedimien-to, y de acuerdo con la ley de 30 de mayo de 1904, (véase las Leyes de la Asamblea Legislativa de 1905, p..l0), á este tribunal le está prohibido revocar la sentencia de la corte inferior, cuando los derechos de los acusados no hayan sido perjudi-cados de ninguna manera. No se ha demostrado nada aquí en este sentido á favor de los apelantes, ni tampoco aparece esto de un examen cuidadoso de los autos. Todá's las quejas presentadas son simplemente técnicas y los hechos constitu-tivos del delito imputado no han sido negados ni puestos en duda, ni podrían serlo. Bajo éstas circunstancias, el fallo no debe modificarse. (Véase el caso de El Pueblo de Puerto Rico v. Rodriguez, resuelto por este tribunal el día 11 de mar-zo del presente año).
Estos acusados han sido debidamente encausados, juz-gados imparcialmente y declarados culpables, y la apelación en el presente caso, después de un cuidadoso examen de al-*359gunos meses, debe terminarse confirmando la sentencia dicta-da, por la corte inferior.
De acuerdo con la ley y los hechos del presente caso, la sentencia dictada por la Corte de Distrito de Arecibo el día 28 de julio de 1906, no debe cambiarse; y queda, por lo tanto, confirmada.

Confirmada.

Jueces concurrentes: Sres. Presidente Quiñones, y Aso-ciado, Figueras.
Jueces disidentes: Sres. Hernández y Wolf.